Case 1:15-md-02657-FDS Document 1289-12 Filed 01/15/19 Page 1 of 3




  EXHIBIT L
         Case 1:15-md-02657-FDS Document 1289-12 Filed 01/15/19 Page 2 of 3




  Kenneth R. Meyer, Esq. -N.J. Attorney ID #028581982
  McCarter & I^ngusu, LLR
  Four Gateway Center
  100 Mni berry Street
  Newark, New Jersey 0.7102
  (973) 848-8310
  (973) 206-6776 FAX
  kineyer@mccarter.com

  Attorneys' for Defendants Forest Laboratories, Inc.
  (n/k/a/Forest Laboratories, LI.C); Forest Pharmaceuticals, Inc.;
  and Forest Research Instilute, Inc.


                                                   SUPERIOR COURT OF NEW JERSEY J.AW
  In re: Forest Research InstHiite Cases
                                                   DIVISION: HUDSON COUNTY

  THIS DOCUMENT RELATES TO:                        Hon. Jeffrey R. Jablonski, J.S.C.
 Enoch V. Forest Research Institiite, Inc.,
 et at., (HUD-L-3896-14);                                            Civil Division
 Capicotti V. Forest Research Institute, Inc.,       ORDER GRANTING DEFENDANTS’
 etai, (HUD-L-3895-14);                             MOTION TO COMPEL PRODUCTION
                                                     OF DOCUMENTS NECESSARY TO
 Hathcoch v. Forest Research Institute, Inc.,          VERIFY THE VALIDITY AND
 etai, (ITUD-L-1629-I3);                                     ACCURACY OF
                                                    A SI'UDY BY PLAINTIFFS’ EXPERT,
 Kennedy v. Forest Research Institute, Inc.,              ANICK BERARD, PH.D.
 et at., (IfUD-L-3784-14).



          THIS MATTER having come before this Court on motion by defendants Forest

Laboratories, Inc. (n/k/a/ Forest I-aboratories, EEC), Forest Pharmaceuticals, Inc,, and Forest

Research Institute, Inc. (“Forest defendants”) seeking entry of an order compelling plaintiffs to

produce documents necessary to verify the validity and accuracy of a study by plaintiffs’ expert.

Anick Berard, Ph.D.; and this Court having reviewed the papers submitted in support of the

motion and any papers submitted in opposition to the motion; and oral argument having been

heard; and for other good and sufficiejit cause having been shown;



MB! 20S76il3v,!
           Case 1:15-md-02657-FDS Document 1289-12 Filed 01/15/19 Page 3 of 3




                              9lh              October
              IT IS on this         day of                                2015,

              ORDERED that the forest defendants' motion to compel production of documents

    necessary to verify the validity and accuracy of a study by plaintiffs’ expert, Anick Bmrd, Ph.D.

    be and it liereby is GI^ANTED; and
                                                  by October 26, 2015
             IT IS FURTHER ORDERED that within                 ciayS=of1hg=da1s=t)fW§Ord©-plaintiffs

   shall ]n-oduce the documents sought by the Forest defendants to verify the validity and accuracy

   of the study known as “Berard et al., Seriralim Use During Pregnancy and the Risk of Major

   Malformations, Am. J. Obstet Gynecol. (2015), doi 10.1016/j.ajog.2015.01.034,” namely the

   study’s SAS source codes and the specific generalized estimating equation models that were

  used to generate Table 2 of the study; and

            IT IS FURTHER ORDERED that a conformed copy of this Order shall be served on all

  counsel of record within 7 days of its receipt by counsel for llie moving parties.


                                                                           '
                                                                               •9 /
                                                                               y'
                                                                           <..
                                                            Alonh^rey R. Jabl'onski, J.S.C.

                               The DED shall remain as scheduled : 1/29/2016.
     X      OPPOSED

           UNOPPOSED




Mi’i 2nS76ll3v.J
